      Case: 4:20-cr-00504-CAB Doc #: 84 Filed: 01/12/21 1 of 3. PageID #: 321




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                    )         CASE NO. 4:20CR504
                                             )
                      Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
KVONN WATSON,                                )         OPINION AND ORDER
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant Kvonn Watson’s Amended Motion to Modify Detention

and Request for Oral Hearing. (Doc. 79). For the following reasons, Defendant’s Motion is

DENIED without a hearing.

                                        I. BACKGROUND

       On September 3, 2020, a Grand Jury indicted Defendant on twelve counts stemming from

a conspiracy to distribute various narcotics. (See Doc. 1). On October 10, 2020, authorities

arrested Defendant.

       A few days later, Defendant appeared before Magistrate Judge Henderson. The

Magistrate Judge granted temporary detention pending a Detention Hearing. (Doc. 46). She also

granted Defendant a temporary furlough to attend a family member’s funeral. (Doc. 47).

       On October 16, 2020, the Magistrate Judge conducted a Detention Hearing. There, the

Magistrate Judge granted the Government’s detention request and detained Defendant pending

trial. (Doc. 52). In detaining Defendant, the Magistrate Judge held that clear and convincing

                                                 -1-
      Case: 4:20-cr-00504-CAB Doc #: 84 Filed: 01/12/21 2 of 3. PageID #: 322




evidence established that no condition or combination of conditions of release would reasonably

assure the safety of any other person and the community. (Id.).

       On December 11, 2020, Defendant filed his Motion to Modify. (Doc. 79). On December

14, 2020, the Government opposed the Motion. (Doc. 81).

                                       II. LAW & ANALYSIS

       The relief Defendant seeks is unclear. He brings his motion “pursuant to 18 U.S.[C.] §

3142,” but does not highlight a specific section. Instead, he cites the general provision

concerning a person’s initial appearance and the judicial officer’s options regarding detention.

See 18 U.S.C. § 3142(a). Beyond these two cites, Defendant’s Motion contains no law.

       The Government addresses the possibility of a material change in Defendant’s

circumstances under 18 U.S.C. § 3142(f). That provision allows a district court to reopen a

detention proceeding based on new information. 18 U.S.C. § 3142(f). However, the new

information must 1) have been unknown to the movant at the time of the hearing; and 2) have “a

material bearing on the issue of whether there are conditions of release that will reasonably

assure a defendant’s appearance at trial and the safety of any other person in the community.”

United States v. Watson, 475 Fed. App’x 598, 600 (6th Cir. Apr. 13, 2012) (citing §

3142(f)(2)(B)). “In other words, the new information must be of a nature that would increase the

likelihood that the defendant will appear at trial and would show that the defendant is less likely

to pose a danger to the community.” Id.

       Defendant justifies his pretrial release on his asthma and being at a “high risk” for

contracting COVID-19 while awaiting trial. (Doc. 79, PageID: 299). However, this is not ‘new

information.’ Defendant’s medical records indicate his asthma has been present since at least

February 22, 2018. As Defendant admits, COVID-19 has been present in Ohio since March of



                                                -2-
       Case: 4:20-cr-00504-CAB Doc #: 84 Filed: 01/12/21 3 of 3. PageID #: 323




2020. Yet Defendant allegedly trafficked in narcotics during the pandemic. (Doc. 79, PageID:

303, arguing that Defendant became involved in the conspiracy in September of 2020).

Moreover, the spread of the virus within Ohio prisons has been well documented. Finally,

Defendant’s successful furlough trip happened prior to the Detention Hearing.

        Since Defendant—and the Magistrate Judge—had this information prior to the Detention

Hearing, Defendant cannot now rely on it as new information to justify his release.1

                                             III. CONCLUSION

        The Court understands Defendant’s concerns over the COVID-19 pandemic. However,

the facts that support these concerns were well known at the time of the Detention Hearing. As

such, no new information exists to justify reopening the detention proceeding. Accordingly, the

Court DENIES Defendant’s Motion (Doc. 79) in its entirety without a hearing.

        IT IS SO ORDERED.

                                                   s/ Christopher A. Boyko
                                                   CHRISTOPHER A. BOYKO
                                                   Senior United States District Judge

Dated: January 12, 2021




1
 To the extent Defendant is appealing the Magistrate Judge’s detention order under 18 U.S.C. § 3145(b),
Defendant’s request likewise fails. The Court agrees with the Government that Defendant’s Motion does not
adequately address Defendant’s danger to the community considering the Magistrate Judge’s findings.

                                                     -3-
